NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



In the Interest of O.C., a child.  )
___________________________________)
                                   )
M.C.,                              )
                                   )
               Appellant,          )
                                   )
v.                                 )               Case No. 2D19-1927
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD LITEM     )
PROGRAM,                           )
                                   )
               Appellees.          )
                                   )

Opinion filed September 27, 2019.

Appeal from the Circuit Court for Lee
County; Geoffrey Gentile, Judge.

Toni A. Butler of Alderuccio & Butler,
LLC, Naples, for Appellant.

Meredith K. Hall, Bradenton, for Appellee
Department of Children and Families.

Douglas J. Glaid, Statewide Guardian ad
Litem Office, Fort Lauderdale;
Thomasina F. Moore, Statewide Director
of Appeals, Tallahassee; and Sara
Elizabeth Goldfarb, Senior Attorney,
Tallahassee, for Appellee Guardian ad
Litem Program.
PER CURIAM.


           Affirmed.


KELLY, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-